      Case 1:18-cv-07303-JMF-OTW Document 69 Filed 12/11/19 Page 1 of 1




                         KING L. WU & ASSOCIATES
                                   ATTORNEYS AT LAW
                                                                                December 11, 2019
VIA ECF

Hon. Jesse M. Furman
United States Courthouse
40 Foley Square
New York, NY 10007
Courtroom 1105

               Re: Yu et al v. Diguojiaoyu, Inc. et al (1:18-cv-07303)

Hon. Judge Furman,

       Please see uploaded attachments: accounting of costs and fees and affirmation pursuant to
your Order dated December 6, 2019. Evidence of these fees are in large email correspondences
and include a lot of conversation unrelated to discovery, thus, it is not attached herein. Our office
would require additional time to organize all the emails and select the relevant ones.


        Thank you for your time and attention in this matter.


                                                              Respectfully submitted,

                                                              /s/ King Lun Wu

                                                              King L. Wu & Associates, P.C.
                                                              Attorney for Plaintiffs
